DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Jenkins on June 04, 2022.

The following amendments were discussed and agreed to by Applicant:
1) In claim 1, line 9, delete, “wherein the at least one organic solvent increases the efficacy of the at least one pesticidal active ingredient compared to the at least one pesticidal active ingredient alone” and insert, ““wherein the at least one organic solvent increases the efficacy of the tebuconazole compared the tebuconazole alone”.

2) In claim 13, line 9, after oil (2nd instance), insert, “wherein the at least one organic solvent increases the efficacy of the tebuconazole compared the tebuconazole alone”.

3) Delete claims 28-37.  

Reasons for Allowance
The claimed invention of “pesticidal composition comprising: tebuconazole; and
at least one organic solvent selected from the group consisting of benzyl acetate, benzyl
alcohol, phenyl ethyl alcohol, hexyl acetate, terpinyl acetate, terpineol, geranyl acetate, linalyl acetate, propylene glycol diacetate, benzyl propionate, dipropylene glycol monomethy| ether, propylene carbonate, 3-Methoxy-3-methyl-1-butanol, N-methylpyrrolidone, diethyl malonate, and any combination thereof, wherein the at least one organic solvent increases the efficacy of the tebuconazole compared to the tebuconazole alone” is novel and non-obvious. The closest prior art is due to Premachandran (WO 2016/164555) of record. Premachandran teaches synergistic preservative compositions having antimicrobial activity comprising propylene carbonate and other organic compounds. As amended, Premachandran does not teach the pesticidal agent as tebuconazole. Moreover, Applicant convincingly demonstrates the organic solvent increases the efficacy of the tebuconazole compared to the tebuconazole alone (see table 19 below).

    PNG
    media_image1.png
    584
    476
    media_image1.png
    Greyscale
 
Additionally, Applicant’s filing of a Terminal Disclaimer over US Patent 10,555,524 overcomes the outstanding obviousness-type double patenting rejection.
Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Claims 1, 3, 6, 13, 14, 16, 17, and 25-27 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627